 CELLULAR SALES OF MI
SSOURI
, LLC
   241 Cellular Sales of Missouri, LLC 
and
 John Bauer.  
Case 
14ŒCAŒ094714
 March 
16, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 On 
August 19, 2013
, Administrative Law 
Judge Chri
s-tine E. Dibble
 issued the attached decision.  The 
Re-spondent
 filed exceptions and a supporting brief
.1  The 
Respondent also filed a motion to reopen the record, or, 
alternatively for administrative notice
.2 The National Labo
r Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
   The Board has considered the decision and the record 
in li
ght of the exceptions, brief
 and 
motion and 
has d
e-cided to affirm the judge
™s rulings,
3 findings, and conc
lu-sions, and to adopt the recommended Order
, as modified 
and set forth in full below
.  The judge found that the Respondent violated Section 
8(a)(1) by maintaining a mandatory and binding arbitr
a-tion policy in its 
compensation 
schedule that restricts 
employ
ees™ rights to file charges with the Board.
4  Ap-1 The Respondent has requested oral argument.  The request is d
e-nied as the record, 
exceptions, and brief adequately present the issues 
and the positions of the parties.
 2 In that motion, the Respondent requested that the Board take a
d-
ministrative notice of a district court decision granting its motion to 

compel the Charging Party to arbi
trate his wage claims under the Fair 
Labor Standards Act.  
John Bauer v. Cellular Sales of Missouri, LLC
., 
Case 12
-05111
-CV-SW-BP (W.D. Mo 2013).  On September 20, 2013, 
the Board granted the request to take administrative notice of that court 
decision.  W
e have considered the decision and find that it does not 
alter the result here.  
 3 The Respondent™s argument that the General Counsel or the A
d-
ministrative Law Judge acted without authority in this case because the 
Board lacked a valid quorum when the com
plaint issued is without 
merit. 
 See 
Benjamin H. Realty Corp.
, 361 NLRB 
918
 (2014); 
Don 
Chavas, LLC d/b/a
 Tortillas Don Chavas
, 361 NLRB
 101, 101 
fn. 1
 (2014).  We also reject, for the reasons stated by the judge, the R
e-spondent™s argument that the Board l
acks jurisdiction because the 
charging party is not an employee under the Act.  
 4 Pursuant to longstanding Board precedent, the Board will find that 
a work rule that is required as a condition of employment, such as the 
arbitration policy in this case, vi
olates Sec. 8(a)(1), if employees would 
reasonably believe the rule or policy interferes with their ability to file a 
Board charge or access to the Board™s processes, even if the rule or 
policy does not expressly prohibit access to the Board.  See 
Murphy O
il 
USA, Inc
., 361 NLRB 
774, 786, 792
 fn. 98, 39 fn. 15
 (2014)
; D. R. 
Horton,
 Inc., 
357 NLRB 
2277, 2278
 fn. 2 (2011),
 enfd. in relevant part 
737 F.3d 344 (5th Cir. 2013)
; U-Haul Co. of California, 
347 NLRB 
375, 377
Œ378 (2006), enfd. 
mem. 
255 Fed. Appx. 527 
(D.C. Cir. 2007);
 Lutheran Heritage Village
-Livonia
, 343 NLRB 646 (2004).
  Here, the 
parties stipulated, and the judge found, that the Respondent required 
employees to sign a 
compensation 
schedule as a condition of emplo
y-ment, which included, in relevant p
art, the following provision:
 All claims, disputes or controversies arising out of, or in relation to 

this document or Employee™s employment with Company 
shall be d
e-plying the Board™s decision in 
D. R. Horton
, Inc.,
 357 
NLRB 
2277 (2012), enf. denied in relevant part, 737 
F.3d 344 (5
th Cir. 2013), the 
judge 
also 
found that the 
Respondent violate
d Section 8(a)(1
) of the 
Act by
 mai
n-taining and enforcing a mandatory and binding arbitr
a-tion policy in the 
compensation 
schedule that waives the 
rights of employees to maintain class or collective a
c-tions in all forums, whether arbitral or judicial.  
 In 
Murphy Oil USA, Inc.
, 361
 NLRB 
774 (2014), the 
Board reaffirmed the relevant holdings of 
D. R. Horton
, supra.  Based on the judge™s application of 
D. R. Horton
, and on our subsequent decision in 
Murphy Oil
, we affirm 
the judge™s findings and conclusions,
5 and adopt the re
c-ommended
 Order and notice, as modified and set forth in 
full below
.6 cided by arbitration
. . . . Employee hereby agrees to arbitrate any such 
claims, disputes, 
or controversies only in an individual capacity and 
not as a plaintiff or class member in any purported class, collective a
c-tion, or representative proceeding.    
 (Emphasis added
.)  Thus, this provision requires all employment
-related disputes, without li
mit or exception, to be arbitrated as the e
x-
clusive means of resolution. In the absence of any limits to this broadly 
worded provision, we affirm the judge™s conclusion that the Respon
d-
ent™s maintenance of this agreement violated Sec. 8(a)(1), because 

empl
oyees would reasonably believe it waived or limited their rights to 
file Board charges or to access the Board™s processes.  
Murphy Oil
, slip 
op. at 13, 19 fn. 98, 39 fn. 15;
 U-Haul Co. of California
, 347 NLRB at 
377
Œ378.
 5 Member Johnson agrees with his co
lleagues that the Respondent™s 
arbitration agreement, as written, violates the Act insofar as employees 
would reasonably believe that the agreement restricted their rights to 
file a Board charge or access the Board™s processes.  See 
Murphy Oil
, slip op. at
 39 fn. 15
; see also 
U-Haul of California
, 347 NLRB at 377
Œ378 (finding that, because employees would reasonably construe the 
broadly written language in the respondent™s arbitration agreement to 
prohibit filing charges with the Board, the policy violated 
Sec. 8(a)(1)).  
Accordingly, he joins his colleagues only in ordering a remedy for that 
violation. 
 For the reasons set forth in detail in his dissent in 
Murphy Oil
, slip 
op. at 35
Œ58, however, Member Johnson would not find that the R
e-spondent™s maintenanc
e or enforcement of the arbitration agreement 
violates the Act insofar as it prevents employees from pursuing class 
and other collective actions.  Because he does not find these violations, 
Member Johnson finds it unnecessary to consider here whether or un
der 
what circumstances the remedies related to the enforcement violation 
would be appropriate.  See 
Murphy Oil
, at 812 
fn. 15
 (Member Joh
n-
son, dissenting); see generally 
BE & K Construction Co. 
v.
 NLRB
, 536 
U.S. 
516
 (2002).  Because he finds no merit to th
is allegation, he does 
not reach the Respondent™s related argument that the charging party 

was not engaged in concerted activity when, as an individual plaintiff, 
he brought a collective FLSA claim in 
Federal district court.  Nor does 
he pass on whether th
e enforcement violation was timely raised, or on 
his colleagues™ broad assertion about the enforcement of unlawful rules 

in general. 
 6 Consistent with our decision in 
Murphy Oil
, we amend the judge™s 
remedy and shall order the Respondent to reimburse the 
Charging Party 
for all reasonable expenses and legal fees, with interest, incurred in 
opposing the Respondent™s unlawful motion to compel individual arb
i-tration in the collective FLSA action.  
See 
Bill Johnson™s Restaurants v. 
NLRB
, 461 U.S. 731, 747 (1983) 
(ﬁIf a violation is found, the Board 
362 NLRB No. 27
                                                                                                                                                          242 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 As did the judge, we reject t
he Respondent
™s argument
 that the complaint is time
 barred 
under Section 10(b) of 
the Act 
because the Charging Party signed the 
compens
a-tion 
schedule more
 than 
6 mont
hs before the initial
 unfair 
labor practice
 charge was filed
 and served
.  What ma
t-ters, rather, is that the Respondent maintained and e
n-forced the 
compensation 
schedule during the 10(b) per
i-od.  
Here, the parties stipulated that 
ﬁ[s]ince about Jan
u-ary 1, 2
012, Respondent has 
promulgated, maintained, 
and enforced
ﬂ the 
compensation 
schedule.  This time 
span includes, of course, the relevant 6
-month period that 
preceded the fi
ling of the charge on December 11, 2012, 
and its service on December 12, 2012. 
 The B
oard has 
held repeatedly that the maintenance of an unlawful rule 
is a 
continuing 
violation
, regardless of when the rule was 
first promulgated.
7  It is equally well established that an 
employer™s enforcement of an unlawful rule, including a 
mandatory arbitration policy like the one at issue here, 
independently violates 
Sec
tion
 8(a)(1)
.8  The complaint 
was timely in this respect, as well
.9 may order the employer to reimburse the employees whom he had 
wrongfully sued for their attorneys™ fees and other expensesﬂ as well as 
ﬁany other proper relief that would effectuate the polici
es of the Act.ﬂ).  
Interest shall be computed in the manner prescribed in 
New Horizons
, 283 NLRB 1173 (1987), 
compounded daily as prescribed in 
Kentucky 
River Medical Center
, 356 NLRB 
6 (2010).  
See 
Teamsters Local 776 
(Rite Aid Corp.)
, 305 NLRB 832, 835 f
n. 10 (1991) (ﬁ[I]n make
-whole 
orders for suits maintained in violation of the Act, it is appropriate and 
necessary to award interest on litigation expenses.ﬂ), enfd. 973 F.2d 
230 (3d Cir. 1992).  
 We shall also amend the judge™s remedy to order the Respon
dent to 
notify the district court that it has rescinded or revised the mandatory 
arbitration agreement and to inform the court that it no longer opposes 
the plaintiff™s claims on the basis of the arbitration agreement. 
 7 See 
Carney Hospital
, 350 NLRB 627,
 627 (2007); 
Eagle
-Picher 
Industries
, 331 NLRB 169, 174 fn. 7 (2000);
 Wire Products 
Mfg.
 Corp.,
 326 NLRB 625, 633 (1998), enfd. sub nom. 
NLRB v. R.
 T. 
Blankenship & Associates, Inc.
, 210 F.3d 375 (7th Cir. 2000); 
St. 
Luke™s Hospital, 
300 NLRB 836 (1990).  
See also 
Murphy Oil
, supra, 
786
 (the vice of maintaining a workplace rule that restricts Sec. 7 acti
v-
ity is that it reasonably tends to chill employees™ exercise of their stat
u-
tory rights); 
Lafayette Park Hotel
, 326 NLRB 824, 825 (1998), enfd. 
203 F.3d. 52
 (D.C. Cir. 1999) (same).  Cf. 
Teamsters Local 293 (Lipton 
Distributing)
, 311 NLRB 538, 539 (1993) (finding violation for 
maintenance of unlawful contractual provision executed outside 10(b) 
period).
 8 See 
Murphy Oil, 
supra,
 at 792
Œ794
 (citing 
NLRB v. Wash
ington 
Aluminum Co.
, 370 U.S. 9, 16
Œ17 (1962)
); 
Republic Aviation Corp.
, 324 U.S. 793 (1945)
; Sahara Reno
, 262 NLRB 824, 824 fn. 2, 845 
(1982), enfd. 722 F.2d 734 (3d Cir. 1983); 
King Radio Corp., Inc.
, 166 
NLRB 649, 649 fn. 2 (1966), enfd. 398 F.2d 14 
(10th Cir. 1968).  In 

adopting the judge™s conclusion that the Respondent violated the Act by 
enforcing the 
compensation 
schedule, we rely solely on the principle 
that the enforcement of an unlawful provision is, in itself, an indepen
d-
ent violation of Sec.
 8(a)(1).  
 9 We reject the Respondent™s alternative argument that the judge 
should not have treated its attempt to enforce its policy as within the 
10(b) period, because, although alleged as unlawful in the complaint, it 
was not included in the charge or 
the amended charge.  The Respon
d-
ORDER
 The
 Respondent, Cellular Sales of Missouri, LLC,
 Pittsburg, Kansas,
 its officers, agents, successors, and 
assigns, shall
 1. Cease and desist from
   (a) Maintaining a mandatory
 and binding
 arbitration 
agreement that employees reasonably would believe bars 
or r
estricts 
employees™
 right
s to file charges with the 
National Labor Relations Board
 or to access the Board™s 
processes
. (b) Maintaining and
/or
 enforcing a mandatory 
and 
binding 
arbitration agreement that requires employees, as 
a condition of employment, to 
waive the right to mai
n-tain class or collective actions in all forums, whether 
arbitral or judicial.
 (c) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed to them by Section 7 of the
 Act.
 2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) Rescind the 
mandatory and b
inding 
arbitration 
agreement in the 
compensation 
schedule 
in all of its 
forms, or revise it in all of its forms to make clear to 
em-ployees that the 
arbitration agreement
 does not constitute 
a waiver of their right to maintain employment
-related 
joint, class, or collective actions in all forums, and that it 
does not restrict employees
™ right to file charges with the
 National Labor Re
lations Board or to access the Board™s 
processes.
 (b) Notify all current and former employees who were 
required to sign the 
arbitration agreement in the 
compe
n-sation 
schedule 
in any form 
that it
 has been rescinded or 
revised and, if revised, provide them a
 copy of the r
e-vised 
agreement
. (c) Notify the United States District Court for the 
Western District of Missouri in Case 12
-05111-CV-SW-BP that it has rescinded or revised the mandatory arbitr
a-tion 
agreement
 upon which it based its motion to 
dismiss 
John B
auer™s FLSA 
collective action and to compel 
ind
i-vidual 
arbitration of 
his claim
, and inform the court that 
it no longer opposes the action on the basis of 
the arbitr
a-tion agreement
.  (d) In the manner set forth in this decision, reimburse 
John Bauer
 for an
y reasonable attorneys
™ fees and litig
a-ent™s enforcement of its arbitration policy is part of the same class of 
violations as the allegation in the amended charge that it maintained an 
unlawful arbitration policy.  The enforcement of the policy was d
e-pendent on, 
and therefore related to, its maintenance.  Because the 
complaint allegation grew out of the charge
-alleged matter
 while the 
proceeding was pending before the Board, the complaint allegation was 
sufficiently related to a timely charge.  See 
NLRB v. Fant Mi
lling Co.
, 360 U.S. 301, 3
06
Œ309 (1959); 
Nickles Bakery of Indiana
, 296 NLRB 
927 (1989).
                                                                                                                                                                                            CELLULAR SALES OF MI
SSOURI
, LLC
  243 tion expenses that 
he may have incurred in opposing the 
Respondent
™s motion to dismiss 
the
 wage claim and 
compel individual arbitration.  
 (e) Within 14 days after service by the Region, post at 
its 
Pittsburg, Kansas
 facility copies of the attached notice 
marked 
ﬁAppendix A
,ﬂ and at all other facilities 
in Mi
s-
souri and Kansas,
 copies of the attached notice marked 
ﬁAppendix B.
ﬂ10  Copies of the notice, on forms provi
d-ed by the Regional Director for Region 
14, Subregion 
17, after being signed by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places
, including all places where notices to employees are cu
s-
tomarily posted.  In addition to ph
ysical posting of paper 
notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/
or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  

Reasona
ble steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  
If the
 Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall duplica
te and mail, at 
its own expense, a copy of the notice marked 
ﬁAppendix 
Aﬂ to all current employees and former employees e
m-ployed by the Respondent at any time since
 June 12, 
2012, and any employees against whom the Respondent 
has enforced its mandatory arb
itration agreement since 
June 12, 2012
. (f) Within 21 days after service by the Region, file 
with the Regional Director for Region 
14, Subregion 17,
 a sworn certification of a responsible official on a form 
provided by the Region attesting to the steps tha
t the R
e-spondent has taken to comply.
  APPENDIX
 A NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 

violated Federal labor law and has o
rdered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notices reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ
 shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any 
of these protected 
activities.
  WE WILL NOT
 maintain a mandatory 
and binding 
arb
i-tration 
agreement
 that our employees reasonably would 
believe bars or restricts their right to file charges with the
 National Labor Relations Board or to access the Board™s 
processes.
 WE WILL NOT
 maintain and/or enforce a mandatory 
and binding 
arbitration 
agreement
 that requires our e
m-ployees, as a condition of employment, to waive the right 

to maintain class or collect
ive actions in all forums, 
whether arbitral or judicial.  
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed above.
 WE WILL 
rescind the 
mandatory and binding arbitration 
agreement in the 
compensation 
schedule
 in all of its 
forms, or revise it 
in all of its forms to make clear that 
the 
arbitration agreement
 does not constitute a waiver of 
your right to maintain employment
-related joint, class, or 
collective actions in all forums, and that i
t does not r
e-strict your right to file charges with the National Labor 

Relations Board
 or to access the Board™s processes
. WE WILL 
notify 
all
 current and former employees who 
were required to sign the
 mandatory arbitration agre
e-ment in the
 compensation 
schedule 
in 
all
 of its forms that 
the 
arbitration agreement
 has been rescinded or revised 
and, if revised, provide them a copy of the revised 
agreement.
 WE WILL 
notify the court in which 
John Bauer
 filed 
his
 collective 
wage claim that we have rescinded or rev
ised 
the 
mandatory arbitration agreement in the 
compensation 
schedule
 upon which we based our motion to dismiss 
his 
collective wage claim and compel individual arbitration
, and 
WE WILL 
inform the court that we no longer oppose 
John Bauer™s collective
 claim
 on the basis of 
that
 agre
e-ment
. WE WILL 
reimburse 
John Bauer
 for any reasonable a
t-torneys
™ fees and litigation expenses that 
he may have 
                                                             244 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 incurred in opposing our motion to dismiss 
his collective
 wage claim and compel individual arbitration.
  CELLULAR 
SALES OF 
MISSOURI
, LLC
   The Board
™s decision can be found at 
www.nlrb.gov/case/14
-CA-094714
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secre
tary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C.
 20570, or 
by calling (202) 273
Œ1940.     APPENDIX
 B NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The 
National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 

obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act 
together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 maintain a mandatory 
and binding 
arb
i-tration 
agreement
 that our employees reasonably would 
believe bars or restricts their
 right to file charges with the 
National Labor Relations Board
 or to access the Board™s 
processes
. WE WILL NOT
 maintain and/or enforce a mandatory a
r-bitration 
agreement
 that requires our employees, as a 
condition of employment, to waive the right to mainta
in 
class or collective actions in all forums, whether arbitral 
or judicial.  
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed above.
 WE WILL 
rescind the 
binding arbitration agreement in
 the 
compensation 
schedule
 in all of its forms, or revise it 
in all of its forms to make clear that the 
arbitration 
agreement
 does not constitute a waiver of your right to 
maintain employment
-related joint, class, or collective 
actions in all forums, and t
hat it does not restrict your 
right to file charges with the National Labor Relations 
Board
 or to access the Board™s processes
.  WE WILL 
notify 
all
 current and former employees who 
were required to sign the
 mandatory arbitration agre
e-ment in the
 compensati
on 
schedule 
in 
all
 of its forms that 
the 
arbitration agreement
 has been rescinded or revised 
and, if revised, provide them a copy of the revised 

agreement.
  CELLULAR 
SALES OF 
MISSOURI
, LLC
  The Board
™s decision can be found at 
www.nlrb.gov/case/14
-CA-094714
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C.
 20570, or 
by calling (202) 273
Œ1940.    Lyn Buckley, Esq., 
for the Acting General Counsel.
 C. Larry Carbo III, Esq. 
and
 Julie Offerman, Esq., 
for the R
e-spondent.
 Mark A. Kistler, Esq., 
for the Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 CHRISTINE 
E.
 DIBBLE
, Administrative Law Judge.
1  This case 
was tried in Overland Park, Kansas, on May 14, 2013.  The 
1 The Respondent argues that any actions taken by this Board, i
n-
cluding its agents and delegates, lacks authority be
cause the court in 
Noel Canning v. NLRB
, 705 F.3d 490 (D.C. Cir. 2013), cert. granted 81 
U.S.L.W. 3695 (2013) (No. 12
Œ1281), found the recess appointments 
of Members Sharon Block and Richard Griffin were unconstitutional 
and invalid.  Thus, the Board lacks
 a quorum.  The Board does not 
accept the decision in 
Noel Canning
, in part, because there is a conflict 
in the circuits regarding this issue.  
Belgrove Post Acute Care Center
, 359 NLRB 633, 633 fn. 1
 (2013).
                                                             CELLULAR SALES OF MI
SSOURI
, LLC
  245 Charging Party, John Bauer (Bauer), filed the charge in Case 
14ŒCAŒ094714 on December 11, 2012.
2  On March 7, 2013, 
Bauer filed an amended charge in thi
s case.  The Regional D
i-rector for Region 14 Subregion 17 of the National Labor Rel
a-tions Board (the Board) issued the complaint and notice of 

hearing on March 22, 2013.  The Respondent filed a timely 

answer on April 5, 2013, denying all material allegatio
ns in the 
complaint.
 The complaint alleges that the Respondent violated Section 
8(a)(1) of the National Labor Relations Act (NLRA/the Act) 

when (1) since on or about January 1, 2012, the Respondent has 
required its current and former employees, including B
auer, as 
a condition of employment, to enter into individual arbitration 
agreements which fail to contain an exception for unfair labor 
practice allegations and requires employees to waive their right 
to pursue class
-wide or collective
-representative legal
 action in 
any forum, arbitral or judicial;
3 and (2) on or about January 11, 
2013, the Respondent filed a motion with the United States 
District Court for the Western District of Missouri (the District 
Court) in Case 12
-05111
-CV-SW-BP seeking an order to d
is-miss the lawsuit filed by Bauer on November 9, 2012, and 
compel arbitration and dismissal of the class or collective
-action allegations, pursuant to the terms of the arbitration 
agreement described in paragraph 4(a) of the Board complaint.
4  (GC Exh. 1.)
5 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 

by the Acting General Counsel and the Respondent, I make the 
following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 The parties stipulated to the
 following fact on the nature of 
the Respondent™s business and jurisdiction:
 1.  The Respondent is a limited liability company with an o
f-fice and places of business in Missouri and has been operating 

retail stores selling cell phone equipment and cell phon
e se
r-vices at various locations in Missouri and Kansas including 
Pittsburg, Kansas.
 2.  In conducting its operations described in paragraph 1 
above, during the 12
-month period ending December 31, 2012, 
the Respondent derived gross revenues in excess of $50
0,000.
 3.  In conducting its operations described above in paragraph 
1, during the 12
-month period ending December 31, 2012, the 
Respondent purchased and received at its Pittsburg, Kansas 
facility goods valued in excess of $5000 directly from points 
outsid
e the State of Kansas.
 4.  During calendar year 2012, and through March 31, 2013, 
the Respondent has been an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.
 2 All dates are in 2012, unless otherwise indicated.
 3 This allegation is alleged in pars. 4(a), (b), and (c), and 5 of the 
complaint.
 4 This allegation is alleged in pars. 4(e) and 5 of the complaint.
 5 Abbreviations used in this decision are as follows: ﬁ
Tr.ﬂ for tra
n-
script; ﬁR
. Exh.ﬂ for Respondent™s exhibit; ﬁGC Exh.ﬂ for General 
Counsel™s exhibit; ﬁGC Br.ﬂ for the General Counsel™s brief; ﬁR
. Br.ﬂ 
for Respondent™s brief; and ﬁR
. Ltr. Br.ﬂ for Respondent™s letter brief.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 A.  Stipulated Backgro
und Facts
 The parties stipulated to the following facts:
 1.  Since December 1, 2011, the following individuals have 
held the positions next to their respective names and have been 
supervisors of the Respondent within the meaning of Section 
2(11) of the Act
 and agents of the Respondent within the mea
n-ing of Section 2(13) of the Act: Hughes Bowen Hammon 
(Hammon), Regional Director; and Jose Ordonez (Ordonez), 
Regional Director.  (GC Exh. 2)
 2.  Since approximately January 1, 2012, the Respondent has 
promulgat
ed, maintained, and enforced individual agreements 
with its current and former sales representative employees that 
include the following provision:
  All claims, disputes or controversies arising out of, or in rel
a-
tion to this document or Employee™s employm
ent with Co
m-pany shall be decided by arbitration. . . . Employee hereby 

agrees to arbitrate any such claims, disputes, or controversies 
only in an individual capacity and not as a plaintiff or class 
member in any purported class, collective action, or repr
e-
sentative proceeding. . . .  The parties agree that no arbitrator 
has the authority to . . . order consolidation, class arbitration or 

collective arbitration. The right to arbitrate shall survive the 
termination of Employee™s employment with the Company. 
 [GC Exhs. 2, 3.
]  3.  Since approximately January 1, 2012, the Respondent has 
required sales representative employees to enter into the 
agreements described above in paragraph 2 as a condition of 

employment.  (GC Exh. 2.)
 4. 
 In approximately January 2012, the Respondent and fo
r-mer employee, Bauer, entered into the individual arbitration 

agreement described above in paragraph 2.  (GC Exhs. 2, 3.)
 5.  On approximately November 9, 2012, Bauer filed a co
m-plaint in the District Court
 captioned John Bauer on behalf of 
himself and all other persons similarly situated v. Cellular Sales 

of Knoxville, Inc., Cellular Sales of Missouri, LLC and Dane 
Scism, Case No. 12
-CV-5111.  (GC Exhs. 2, 4.)
 6.  On approximately January 11, 2013, the Resp
ondent filed 
a motion with the District Court in the matter referenced above 
in paragraph 5, seeking an order to dismiss the lawsuit, compel 
arbitration, and dismiss class/collective action allegations, pu
r-suant to the terms of the arbitration agreements d
escribed above 
in paragraphs 2 and 4.  (GC Exhs. 2, 5.)
 B. 
Respondent™s 
Operations and Bauer™s 
Employment 
 History with Respondent
 The evidence establishes that as of May 14, 2013, the R
e-spondent employed approximately 106 sales representatives in 
its 21 r
etail stores in Missouri and Kansas.  (Tr. 52
Œ53.)  The 
record is undisputed that on an unspecified date in November 
2010, Bauer began working for the Respondent as an indepen
d-
ent contractor.  (Tr. 27.)  During a meeting in December 2011, 
with independent 
contractors, Hammon and Ordonez notified 
them that they would be converted to ﬁemployee status.ﬂ  (Tr. 
28, 42.)  Bauer attended the meeting.  Those in attendance were 

given a 
compensation 
schedule, which contained the arbitration 
                                                            246 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 clause at issue, to sign. 
 (GC Exh. 6.)
6  Additionally, the 
com-pensation 
schedule included a 
sales 
commission 
schedule.  The 
parties stipulated that on an unknown date in June, July, or 
August 2012, the language in the 
sales 
commission 
schedule 
that appears at General Counsel
™s Exh
ibit 3 and identified as 
Exhibit A was changed by the Respondent.  The 
sales 
commi
s-sion 
schedule revised language appears at General Counsel
™s Exhibit 7.  The parties stipulated, however, that the language in 
the 
compensation 
schedule never changed.  (Tr. 
20Œ21.)  E
m-ployees were informed that they had to sign the 
compensation 
schedule before they could be hired.  (Tr. 28, 43.)  On or about 
January 1, 2012, Bauer signed the 
compensation 
schedule and 
became an employee of the Respondent.  (Tr. 25; GC Exh. 3.)
  Bauer worked as an employee in several of the Respondent™s 
retail stores until about the end of May 2012.  (Tr. 30.)  The 
parties stipulated that Bauer™s ﬁlast day at work was about the 
last day of May of 2012.ﬂ  (Tr. 25.)
 III. DISCUSSION AND ANALY
SIS
 A.  Does 
the Mandatory Arbitration Agreement Violate 
 Section 8(a)(1)
 of the Act by Unlawfully Prohibiting
  Employees from Engaging in Protected 
 Concerted Activities
 The General Counsel argues that the Respondent violated 
Section 8(a)(1) of the Act 
because it requires employees co
v-ered by the Act, as a condition of employment, to sign an 

agreement that prevents them from filing joint, class, or colle
c-tive claims addressing their wages, hours, or other terms and 
conditions of employment against the Re
spondent in any arb
i-tral or judicial forum.  Further, the General Counsel contends 
that because the arbitration agreement does not contain an opt
-out provision, it has the effect of leading employees to reason
a-bly believe that they cannot file charges with
 the NLRB.  A
c-cordingly, the ﬁvery language of this agreement coerces all 
signatory employees by prohibiting them from engaging in 
concerted activity protected by Section 7 of the Act.ﬂ  (GC Br. 
4.)
 The Respondent contends the complaint must be dismissed 
because: (1) the Board lacks jurisdiction over the case in light 
of the ruling in 
Noel Canning v. NLRB
, 705 F.3d 490 (D.C. Cir. 
2013), cert. granted 81 U.S.L.W. 3695 (2013) (No. 12
-1281); 
(2) the Charging Party was not an employee within the meaning 

of the 
Act during the 10(b) period; (3) the Charging Party has 

not engaged in ﬁconcerted activityﬂ; and (4) 
D. R. Horton
, Inc.,
 357 NLRB 
2330
 (2012), is not applicable and assuming it is 
applicable, it is contrary to controlling Supreme Court prec
e-dent and the FA
A.7 6 GC Exh. 6 is a list of sales emp
loyees that signed the compensation 
schedule agreement with the Respondent effective from January 1, 
2012, to May 10, 2013.  The parties entered into a stipulation agreeing 
to the description of the document at GC Exh. 6.  The parties also 
agreed that GC E
xh. 6 contains an alphabetical list of employee names 
and their approximate hire dates.  (Tr. 17.)
 7 On July 3 and 8, 2013, the Respondent filed letter briefs in addition 
to a posthearing brief.  The letter brief filed on July 3, addressed the 
order issued
 by the United States District Court for the Western District 
of Missouri in Case 12
-5111
-CV-SW-BP.  The letter brief filed by the 
Respondent on July 8, addressed the most recent Supreme Court ruling 
Based on the evidence, I find that the Respondent™s action 
violated Section 8(a)(1) of the Act when it mandated that e
m-ployees covered by the Act had to waive, as a condition of e
m-ployment, their right to file joint, class, or collective claims in 
any 
arbitral or judicial forum.
 1.  
The Board™s juris
diction to issue the complaint
 at issue
 The Respondent argues that the case should be dismissed b
e-cause the Board did not have a valid quorum when the charges 
and complaint in this case were filed.  
New Proc
ess Steel, L.P. 
v. NLRB
, 130 S.Ct. 2635 (2010).  The Respondent contends that 
any actions taken by this Board, including its agents and del
e-gates, lack authority because the court in 
Noel Canning v. 

NLRB,
 found that the recess appointments of Members Sharo
n Block and Richard Griffin were unconstitutional and invalid. 
 I reject the Respondent™s argument on this point.  The Board 
does not accept the decision in 
Noel Canning
, in part, because it 
is the decision of a circuit court and there is a conflict in the
 circuits regarding this issue.  
Belgrove Post Acute Care Center
, 359 NLRB 633, 633 fn. 1
 (2013).  Although the Fourth Circuit 
recently agreed with 
Noel Canning 
when it decided 
NLRB v. 
Enterprise Leasing Co. Southeast, LLC
, Nos. 12
Œ1514, 12
Œ2000, 12
Œ2065, 
2013 WL 3722388 (4th Cir. 2013), the Board 
has noted that at least three courts of appeals have reached a 
different conclusion on similar facts.  
Bloomingdales, 
supra 
(citing 
Evans v. Stephens
, 387 F.3d 1220 (11th Cir. 2004), cert. 
denied 544 U.S. 942 (200
5); 
U.S. v. Woodley
, 751 F.2d 1008 
(9th Cir. 1985); 
U.S. v. Allocco
, 305 F.2d 704 (2d Cir. 1962)).  
Therefore, Respondent™s argument fails.
 2.  
The 
Charging Party is 
an employee within the meaning
 of the Act
 The Respondent contends that the complaint must 
be di
s-missed because Bauer filed his initial charge more than 6 
months after his execution of the 
compensation 
schedule, which 
contained the alleged discriminatory language.  (R. Br. 9.)  In 
addition, the Respondent posits that pursuant to Section 2(3) of 
the Act, Bauer is considered an ﬁemployeeﬂ during the 10(b) 
period 
only
 if his employment ﬁceased as a consequence of, or 
in connection with, any current labor dispute or because of an 
unfair labor practice.ﬂ  (R. Br. 10, quoting Sec. 2(3) of the Act.)  
The Respondent argues Bauer does not fit within this definition 
of employee on either point.  The General Counsel counters 

that the Respondent had misinterpreted the meaning of the 
Act™s definition of employee and Section 10(b).
 Section 10(b) of the Act stat
es in relevant part that ﬁno co
m-plaint shall issue based upon any unfair labor practice occurring 
more than six months prior to the filing of the charge with the 
Board.ﬂ  Although, the Respondent argues that Bauer was not 
an employee as defined by Section 
2(3) of the Act during the 
10(b) period, I find this argument fails.  The Board defines 
ﬁemployeeﬂ broadly, including ﬁformer employees.ﬂ  The R
e-spondent referenced 
Little Rock Crate & Basket Co
., 227 
NLRB 1406 (1977), in its posthearing brief to support i
ts arg
u-on arbitration agreements.  The General Counsel did not 
file responses.  
Although I did not authorize the parties to file additional briefs beyond 
the posthearing briefs, I have considered the Respondent™s additional 
filings in my decisionmaking process.
                                                                                                                                                          CELLULAR SALES OF MI
SSOURI
, LLC
  247 ment that vaguely identifying an individual as ﬁemployeeﬂ does 
not cloak him or her with the protections of Section 7 of the 

Act.
 Little Rock Crate & Basket Co.
, however, supports the Ge
n-eral Counsel™s assertion that ﬁa charging party need not be an
 employee nor one impacted during the 10(b) period by the u
n-
fair labor practices alleged.ﬂ  (GC Br. 8.)  
Little Rock Crate & 
Basket Co
. involved a charging party that was discharged in the 
morning but allowed to remain in the employer™s facility until 
his 
final paycheck was available at noon that same day.  The 
charging party began to distribute union literature to other e
m-ployees while he waited on his paycheck.  His former superv
i-sor told him distribution of the literature on the employer™s 
property was i
llegal and threatened to have him arrested.  D
e-spite his discharge the Board found the charging party was a 
statutory ﬁemployeeﬂ within the meaning of Section 2(3) of the 
Act.  The Board noted it has ﬁlong held that that term [emplo
y-
ees] means ﬁmembers of 
the working class generally,ﬂ inclu
d-ing ﬁformer employees of a particular employer.ﬂ  
Little Rock 
Crate & Basket Co.
, supra at 1406.  (See 
Briggs Mfg. Co.
, 75 
NLRB 569, 570, 571 (1947) (finding that Sec. 2(3) of the Act 
provides that the term ﬁemployeesﬂ i
ncludes any employee 
unless the Act explicitly states otherwise; and in its generic 
sense the term is broad enough to include ﬁmembers of the 
working class generallyﬂ).  Therefore, under this principal, 
Bauer is clearly an employee within the meaning of th
e Act.
 Further, the 
compensation 
schedule was effective within the 
10(b) period for current and past employees; and the Respon
d-
ent™s attempt to enforce the collective and class restrictions of 
the 
compensation 
schedule in District Court was done during 
the
 10(b) period.  Thus, the Respondent™s effort to ﬁinterfere 
with, restrain, or coerceﬂ employees (and Bauer) in the exercise 
of their protected concerted activity occurred during the 10(b) 
period.  The impact of the terms of the arbitration impacted his 
ability to engage in the protected concerted activity of joining 
with past and current employees to litigate issues involving the 
wages, hours, and other terms and conditions of their emplo
y-ment with the Respondent.  See 
D. R. Horton; Bloomingdale™s 
Inc., 
Case JD(SF)
-29-13 (2013) (the NLRB issued a complaint 
brought by a charging party approximately 8 months after her 
termination contesting the class action waiver clause of an arb
i-tration agreement.  The complaint was heard and decided by an 
administrative la
w judge).
 I find that Bauer was an employee within the meaning of the 
Act during the 10(b) period.  Consequently, the Respondent™s 
affirmative defense on this point fails.
 3.  
D. R. Horton
, Supreme Court precedent, 
 and the FAA
 The Respondent contends that
 D. R. Horton
 is contrary to the 
Federal Arbitration Act (FAA),
8 9 U.S.C. §§ 1 et. seq., and 
controlling Supreme Court precedent.  The Respondent notes 
that the majority of lower courts have also declined to adopt the 
holding in 
D. R. Horton
.  See, e.g., 
Owen v. Bristol Care, Inc
., 
702 F.3d 1050 (8th Cir. 2013); 
Miguel v. JP Morgan Chase 
8 The FAA was enacted in 1925, 43 Stat. 883, and reenacte
d and 
codified in 1947 as Title 9 of the United States Code. 
 Bank
, 2013 WL 452418 (C.C. Cal. Feb. 5, 2013); 
Carey v. 24 
Hour Fitness USA, Inc
., 2012 WL 4754726 (S.D. Tex. Oct. 4, 
2012), and cases cited therein.  Moreover, on June 20,
 2013, the 
Supreme Court issued 
American Express Co. v. Italian Colors 
Restaurant
, 133 S.Ct. 2304, which the Respondent argues su
p-ports enforcement of the arbitration agreement at issue.
 It is undeniable that increasingly the Supreme Court has 
shown great 
deference to enforcement of arbitration agre
e-ments.  In 
AT & T Mobility LLC v. Concepcion
, 131 S.Ct. 1740, 

1749 (2011), the Supreme Court emphasizes that its cases 
ﬁplace it beyond dispute that the FAA was designed to promote 
arbitration.ﬂ  The Court and N
LRB acknowledge that the prov
i-sions of the FAA evince a ﬁliberal policy favoring arbitration 
agreements.ﬂ 
Moses H. Cone Memorial Hospital v. Mercury 
Constr
uction
 Corp
., 103 S.Ct. 927 (1983).  The Supreme Court 
explains that the ﬁprincipal purposeﬂ of the F
AA is to ﬁensur[e] 
that private arbitration agreements are enforced according to 
their terms.ﬂ  
Volt Information Sciences, Inc. v. Board of Tru
s-tees of Leland Stanford Junior Univ
ersity
, 109 S.Ct. 1248 
(1989).  Parties may agree to specify the issues that 
can be arb
i-trated and restrict ﬁwith whom a party will arbitrate its di
s-putes.ﬂ  
Stolt
-Nielsen S.A. v. Animal Feeds Int
ernational
 Corp
., 130 S.Ct. 1758, 1763 (2010); 
AT & T Mobility LLC
, supra.
 American Express Co.
 involved merchants who accepted 
American 
Express cards and had agreements with American 
Express that contained an arbitration clause.  The agreement 

included a provision precluding any claims from being arbitra
t-ed on a class action basis.  Subsequently, the merchants filed a 

class action suit aga
inst American Express for violation of the 
Federal antitrust laws.  The merchants argued the provision 
waiving class arbitration should render the agreement une
n-forceable because the cost of individually arbitrating a federal 
statutory claim would exceed t
heir potential recovery.  Amer
i-can Express moved to force individual arbitration under the 

FAA.  The Supreme Court held that arbitration is a matter of 
contract and the FAA precludes courts from invalidating a co
n-tractual waiver of class arbitration becaus
e ﬁthe plaintiff™s cost 
of individually arbitrating a federal statutory claim exceeds the 
potential recovery.ﬂ  Id. at 2307.  The Supreme Court also held 
that ﬁunless the FAA™s mandate has been ﬁoverridden by a 
contrary congressional command,ﬂ courts canno
t invalidate 
arbitration agreements simply because the claim is based on the 
violation of a federal statute.
  American Express Co.
 at 2310;
 CompuCredit Corp. v. Greenwood
, 132 S.Ct. 665, 668
Œ669 
(2012).
 In 
D. R. Horton
, the 
charging 
party was required, as 
a cond
i-tion of employment, to sign an arbitration agreement that did 

not have an opt
-out clause.  In addition, the arbitration agre
e-ment contained a clause precluding Charging Party and other 
employees covered by the Act from filing joint, class, or colle
c-tive claims in arbitral and judicial forums.  The Board e
x-plained that an employer violates Section 8(a)(1) of the Act 
when it requires employees as defined by the Act, as a cond
i-tion of their employment, to sign an arbitration agreement that 
prohibits the
m from ﬁfiling joint, class, or collective claims 
addressing their wages, hours, or other working conditions  
against the employer in any forum, arbitral or judicial.ﬂ  Id. at 
1.                                                             248 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 I find that the Supreme Court does not expressly overrule the 
finding in 
D. R
. Horton
.  The case at issue is distinguishable 
because the arbitration agreement precludes employees from 
exercising their substantive rights protected by Section 7 of the 
Act.  The NLRA ﬁprotects employees™ ability to join together to 

pursue workplace gr
ievances, including through litigation.  Id.
 at 2331.
  By initiating arbitration on a classwide basis and filing 
a class action lawsuit in district court, both Bauer and the 
charging party in 
D. R. Horton
 were engaging in conduct that 
the Board has noted i
s ﬁnot peripheral but central to the Act™s 
purposes.ﬂ  
D. R. Horton, 
supra at 
2333
.  The Board went on to 
find that there was no conflict between the NLRA and the FAA 

ﬁ[s]o long as the employer leaves open a judicial forum for 
class and collective claims, 
employees™ NLRA rights are pr
e-served without requiring the availability of class
-wide arbitr
a-tion.ﬂ  
D. R. Horton,
 supra at 2346.
  The agreement in this ma
t-ter does not provide for such an option.
 The claim brought by the merchants in 
American Express 
Co., is distinguishable in that it was for a violation of antitrust 
laws.  Unlike 
D. R. Horton
 and the case at issue, the merchants 
were alleging not that they were precluded from pursuing their 
claim but rather the cost to do so individually would be prohib
i-
tive.  Id. at 2309.  However, the Supreme Court noted ﬁantitrust 
laws do not guarantee an affordable procedural path to the vi
n-dication of every claim.ﬂ  
American Express Co., 
supra at 2309.
 The Respondent does not set forth an argument explaining 
why it be
lieves the holding in 
American Express Co
. overrules 
D. R. Horton
, other than to note that it ﬁsupports enforcement 
of Cellular Sale™s arbitration agreement.ﬂ  (R Ltr. Br. 2.)  I find 
nothing in
 American Express Co
. or the FAA to support the 
Respondent™s 
assertion.  Consequently, I am bound by Board 
precedent unless and until it is reversed by the Supreme Court.
 4.  The Charging Party has engaged in concerted activity
 The Respondent argues 
the 
Charging Party™s filing of the 
lawsuit in District Court is not
 protected activity under Section 
7 of the Act because ﬁthere is absolutely no evidence that any 
employees are seeking to join, took part in, or authorized the 
filing of the lawsuit.ﬂ  (R. Br. 13.)
 Section 8(a)(1) of the Act provides that it is an unfair l
abor 
practice for an employer to interfere with, restrain, or coerce 
employees in the exercise of the rights guaranteed in Section 7 
of the Act.  The rights guaranteed in Section 7 include the right 

ﬁto form, join, or assist labor organizations, to bargain
 colle
c-tively through representatives of their own choosing, and to 
engage in other concerted activities for the purpose of colle
c-tive bargaining or other mutual aid or protection.ﬂ  See 
Brigh
t-on Retail, Inc
., 354 NLRB 441, 441 (2009).
 In 
Meyers Industries
 (Meyers 1)
, 268 NLRB 493 (1984), and 
in 
Meyers Industries (Meyers II),
 281 NLRB 882 (1986), the 
Board held that ﬁconcerted activitiesﬂ protected by Section 7 
are those ﬁengaged in with or on the authority of other emplo
y-ees, and not solely by and on behal
f of the employee himself.ﬂ  
However, the activities of a single employee in enlisting the 
support of fellow employees in mutual aid and protection is as 

much concerted activity as is ordinary group activity.  Indivi
d-ual action is concerted if it is engage
d in with the object of 
initiating or inducing group action.  
Whitaker Corp.
, 289 NLRB 
933 (1988).  The ﬁmutual aid or protectionﬂ clause of the Act 

includes employees acting in concert to improve their working 
conditions through administrative and judicia
l forums.
 In assessing whether an employer has violated Section 
8(a)(1) by unilaterally implementing a policy (in this case it is a 

mandatory arbitration agreement), the Board applies the test 

established in 
Lutheran Heritage Village
-Livonia
, 343 NLRB 
646 
(2004).  First, it must be determined whether the rule e
x-plicitly restricts activities protected by Section 7.  If the rule 

does, it is unlawful.  However, if there is not an explicit r
e-striction of Section 7 rights, ﬁthe finding of a violation is d
e-penden
t upon a showing of one of the following: (1) employees 
would reasonably construe the rule to prohibit Section 7 activ
i-ty; (2) the rule was promulgated in response to union activity; 

or (3) the rule has been applied to restrict the exercise of Se
c-tion 7 ri
ghts.ﬂ  
Lutheran Heritage
, supra at 647.
 It is clear that under 
Lutheran Heritage
, the arbitration 
agreement at issue explicitly restricts and has been applied to 
restrict the rights protected by Section 7.  Further, under Board 
law, it is established that
 Bauer engaged in concerted protected 
activity as a result of the class action lawsuit he filed in District 
Court.  The Board has held that filing a class action lawsuit to 
address wages, hours, and other terms and conditions of e
m-ployment constitutes prot
ected activity, unless done with ma
l-ice or in bad faith.  
Harco Trucking, LLC
, 344 NLRB 478 
(2005); 
Host International
, 290 NLRB 442,443 (1988); 
D. R. 
Horton, Inc
., supra.  Consequently, the Respondent™s action to 
force Bauer, and other employees covered u
nder the Act, to 
waive their right to file a classwide action in any forum, arbitral 

or judicial interferes with and restrains them in the exercise of 
their Section rights.  Therefore, I find that the Respondent™s 
argument fails.
 Accordingly, I find that t
he Respondent™s action violated 
Section 8(a)(1) of the Act when it mandated that employees 
covered by the Act had to waive, as a condition of employment, 
their right to file joint, class, or collective claims in any arbitral 
or judicial forum.
 B. Does 
the 
Respondent™s Motion to Compel Arbitration 
 Filed in District Court Violate Section 8(a)(1) of 
 the Act
 The General Counsel advances the same arguments and cited 
authority to this charge as it does to the charge contesting the 
arbitration agreement.  Likewi
se, the Respondent sets forth the 

same defenses.  (GC Br. 6; R
. Br.; R
. Ltr. Br.)
 In addition to the previously cited defenses, the Respondent 
argues that I should defer to an order issued by the District 

Court on July 3, 2013, granting the Respondent™s mo
tion to 

compel arbitration and dismissing Bauer™s collective and class 
claims.  (R
. Ltr. Br. Exh. C attached.)  While the District 
Court™s order is instructive, it lacks precedential authority.  I 
am bound by Board precedent.  See 
Pathmark Stores, Inc
., 34
2 NLRB 378 fn. 1 (2004).  Consequently, this matter requires me 
to follow Board law as set forth in 
D. R. Horton
 which is co
n-trary to the District Court™s order.
 Therefore, I find that the Respondent™s action violated Se
c-tion 8(a)(1) of the Act when it att
empted to restrict Bauer™s 

exercise of his Section 7 rights by filing a motion in District 
 CELLULAR SALES OF MI
SSOURI
, LLC
  249 Court to compel arbitration and dismissal of Bauer™s collective 
and class claims.
 CONCLUSIONS OF 
LAW 1. The Respondent, Cellular Sales of Missouri, 
LLC, is an 
employ
er within the meaning of Section 2(6) and (7) of the Act.
 2. The Respondent violated Section 8(a)(1) of the Act by 
maintaining and enforcing a mandatory and binding arbitration 

policy which required employees to resolve employment
-related disputes exclusiv
ely through individual arbitration pr
o-ceedings and to relinquish any right they have to resolve such 

disputes through collective or class action.
 3. The Respondent violated Section 8(a)(1) of the Act by 
maintaining a mandatory and binding arbitration polic
y that 
restricts employees™ protected activity or that employees re
a-sonably would believe bars or restricts their right to engage in 

protected activity and/or file charges with the National Labor 
Relations Board.
 4.  The Respondent violated Section 8(a)(1)
 of the Act by fi
l-ing a motion in District Court to compel arbitration and dismi
s-sal of 
the 
Charging Party™s collective and class claims.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I shall order it to cease and d
esist therefrom 
and to take certain affirmative action designed to effectuate the 
policies of the Act.
 As I have concluded that the arbitration policy contained 
within the 
compensation schedule 
is unlawful, the recommen
d-ed Order requires that the Responden
t revise or rescind it, and 
advise its employees in writing that said rule has been so r
e-vised or rescinded.  Because the Respondent utilized the arb
i-tration policy contained in the 
compensation schedule 
on a 
corporate wide basis, the Respondent shall post
 a notice at all 
locations where the arbitration policy contained in the 
compe
n-sation schedule 
was in effect.  See, e.g., 
U-Haul Co. of Califo
r-nia
, supra at 1 fn. 2 (2006); 
D. R. Horton, 
supra 
at 
2347
. [Recommended Order omitted from publication.]
   